         Case
          Case1:21-cv-03858-VM
               1:21-cv-03858-VM Document
                                 Document33-2 Filed06/15/21
                                          35 Filed  06/14/21 Page
                                                              Page11ofof22




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

_________________________________________X
ROSENFIELD & COMPANY, PLLC,               :
                                          :
              Plaintiff,                  :
                                          :
vs.                                       :                 CASE NO.: 1:21-cv-03858-VM
                                          :
TRACHTENBERG, RODES &                     :
FRIEDBERG LLP, STAR AUTO SALES OF :
BAYSIDE, INC. (d/b/a STAR TOYOTA OF       :
BAYSIDE), STAR AUTO SALES OF              :
QUEENS, LLC (d/b/a STAR SUBARU),          :
STAR HYUNDAI LLC (d/b/a STAR              :
HYUNDAI), STAR NISSAN, INC. (d/b/a STAR :
NISSAN), METRO CHRYSLER PLYMOUTH :                          ORDER FOR ADMISSION
INC. (d/b/a STAR CHRYSLER JEEP DODGE), :                    PRO HAC VICE
STAR AUTO SALES OF QUEENS COUNTY :
LLC (d/b/a STAR FIAT), and STAR AUTO      :
SALES OF QUEENS VILLAGE LLC (d/b/a        :
STAR MITSUBISHI),                         :
                                          :
              Defendants.                 :
_________________________________________X

       The motion of G. BROCK MAGRUDER, III, for admission to practice Pro Hac Vice in

the above-captioned action is GRANTED.

       Applicant has declared that he is a member in good standing of the bar of the state of

Florida; and that his contact information is as follows:

       Applicant’s Name:          G. Brock Magruder, III

       Firm Name:                 GrayRobinson, P.A.

       Address:                   301 East Pine Street

       City/ State/ Zip:           Orlando, Florida 32801

       Telephone/Fax:             (407) 843-8880 / (407) 244-5690
          Case
           Case1:21-cv-03858-VM
                1:21-cv-03858-VM Document
                                  Document33-2 Filed06/15/21
                                           35 Filed  06/14/21 Page
                                                               Page22ofof22




         Applicant having requested admission Pro Hac Vice to appear for all purposes as co-

counsel for Plaintiff, ROSENFIELD & COMPANY, PLLC, in the above-entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated:
                                                    United States District/Magistrate Judge




                                               2
